OPINION
By BARNES, J.
The determination of this case has been attended with great difficulty, but very recently the Supreme Court of Ohio has decided' a case involving the same question and the principle is now stare decisis. We refer to the case of Federal Union Life Insurance Company v William Deitsch et, reported in the Ohio Law Bulletin and Reporter, under date of February 19, 1934, on page 316, (127 Oh St 505). The decision was by Judge Stephenson. The syllabus in this case reads as follows:
“1. A third person who, with his own funds, satisfies an'd discharges a prior first mortgage on real estate, upon the express agreement with the owner of the real estate that he will be secured by a first mortgage on the real estate in question, is subrogated *32to all the rights of the first mortgagee in such real estate.
2. The fact that such subrogation gives the third party a preference over a prior intervening mortgagee, who had no knowledge of such agreement, in no wise affects the application of the doctrine of subrogation, when- the burdens of such prior intervening mortgagee are in no wise increased. Straman, Admr. v Rechtine et, 58 Oh St, 443, approved and followed.
3. Under such facts and circumstances, our recording acts create no barrier against the application of subrogation.”
As an extra precaution we have sent for and procured the manuscript copy of the opinion by Judge Stephenson, and find that the facts under consideration are so analagous to our case that no other or further discussion on the legal question involved is necessary.
It being disclosed from the evidence that the Union Central Life Insurance Company, with its own funds satisfied and discharged a prior and first mortgage on the real estate in question, under an express agreement with the owners, that such company should be secured by first mortgage on the real estate in question, it is thereby subrogated to all the rights of the Miami Conservancy District, the first mortgagee. The fact that the contractors had no knowledge of such agreement in no wise affects the application of the doctrine of subrogation, since the burden of the mechanic’s lien holders is in no wise increased.
At the time they took their mechanic’s liens, the same were subject to the prior mortgage of the Miami Conservancy District. Under the subrogation rights of the Union Central Life Insurance Company, thé priorities of the mechanic’s liens remain the same.
Under this principle of subrogation the filing dates of the respective liens will not alter the principle.
To the extent that the proceeds from the Life Insurance Company’s mortgage funds Were used to pay off the first mortgage lien of the Miami Conservancy District, the Union Central Life Insurance Company will have a prior lien. This, of course, will include accrued interest thereon. In so far as the funds from the Life Insurance Company’s mortgage loan were not used for the purpose of paying off prior liens, the mechanic’s lien holders will have a prior lien.
Of course, under the pleadings there is the right of foreclosure. Exceptions will be allowed to all parties if desired. Entry may be drawn in accordance with this opinion.
HORNBECK, PJ, and KUNKLE, J, concur.